UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30th, 2010 OR [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-17304 Cistera Networks, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 91-1944887 (I.R.S. Employer Identification No.) 6509 Windcrest Drive, Suite 160, Plano, Texas75024 (Address of principal executive offices)(Zip Code) 972-381-4699 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of October 26th, 2010, 18,665,462 shares of the registrant’s stock, $0.001 par value per share, were outstanding. 1 CISTERA NETWORKS, INC & SUBSIDIARIES TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets – September 30, 2010 (unaudited) and March 31, 2010 (audited) 4 Consolidated Statements of Operations – For the three months ended September 30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Operations – For the six months ended September 30, 2010 and 2009 (unaudited) 6 Consolidated Statements of Stockholders’ Deficit – September 30, 2010 (unaudited) and March 31, 2010 (audited) 7 Consolidated Statements of Cash Flows – For the six months ended September 30, 2010 and 2009 (unaudited) 8 Notes to Consolidated Financial Statements (unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 PART II: OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 2 Reporting Disclosure On August 16 2010, the company filed its notice of termination of registration under Section 12(g) of the Securities Exchange Act of 1934. The company subsequently will continue to follow the International Reporting Standard or Alternative Reporting Standard to meet the requirements for Pink Sheets Current Information. The company is using the 10Q and 10K reporting structure to meet the requirements of the Alternative Reporting Standard. It is provided in this format to maintain consistency across reporting periods. As a consequence of this, specific SEC reporting requirements that may be detailed in this document may not apply to a company that has terminated it’s registration under Section 12(g) of the Securities Exchange Act of 1934. Furthermore, this 10Q Filing has not been audited or reviewed as required under SEC regulations. 3 Part I. FINANCIAL INFORMATION Item 1. Financial Statements CISTERA NETWORKS, INC. & SUBSIDIARIES CONSOLIDATED BALANCE SHEET 30-Sep-10 (Unaudited) 31-Mar-10 (Audited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts $-0- Inventory Prepaid expenses Total current assets Property and equipment, net Intangible assets, net Total long-term assets TOTAL ASSETS $ $ Current liabilities: Accounts payable $ $ Accrued liquidated damages – outside investors - Accrued liabilities Deferred revenue Convertible promissory notes – outside investors, net of discount Total current liabilities Reserve Contingency for Litigation Related Party Payables Deferred revenue Other long-term liabilities - Total long-term liabilities TOTAL LIABILITIES Stockholders’ deficit: Preferred stock, $0.001 par value; 1,000,000 shares authorized; - - -0- shares issued and outstanding Common stock, $0.001 par value; 50,000,000 shares authorized; 18,665,462 and 18,022,605 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 CISTERA NETWORKS, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September Revenues Convergence Solutions $ $ Professional Services Support and Maintenance Total revenues Cost of revenues Convergence Solutions Professional Services Support and Maintenance Total cost of revenues Gross Profit Expenses: Sales and marketing Software development Engineering and support General and administrative Depreciation and amortization ) Total expenses Profit (Loss) from operations Other income (expense) Interest income 1 7 Interest expense ) ) Charge for estimated liquidated damages – outside investors - Other income (expense) ) - Total other income (expense) ) Net Gain (loss) $ $ Basic & diluted net gain (loss) per share $ $ Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 CISTERA NETWORKS, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended Revenues Convergence Solutions $ $ Professional Services Support and Maintenance Total revenues Cost of revenues Convergence Solutions Professional Services Support and Maintenance Total cost of revenues Gross Profit Expenses: Sales and marketing Software development Engineering and support General and administrative Depreciation and amortization Total expenses Profit (Loss) from operations Other income (expense) Interest income 63 Interest expense ) ) Abandonment Loss - ) Charge for inducements related to stock issued to convertible note holders - 0 Charge for estimated liquidated damages – outside investors 0 Other income (expense) ) 0 Total other income (expense) ) Net Gain (loss) $ $ ) Basic & diluted net gain (loss) per share $ $ ) Weighted average shares outstanding – basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 6 CISTERA NETWORKS, INC. & SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) (Unaudited) Total Preferred Stock Common Stock Additional paid- Accumulated stockholders’ Shares Amount Shares Amount in capital deficit equity (deficit) Balances at March 31, 2010 - - $ $ $ ) $ ) PP#2 Note conversion to shares $ $ ) Capital Investment $ $ Net income / (loss) $ $ Balance Adjustment from June 30,2010 $
